Case 6:21-cv-00313-GAP-GJK Document 51 Filed 08/05/21 Page 1 of 1 PageID 1484




                         UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

    SPEECH FIRST, INC.,

                        Plaintiff,

    v.                                                Case No: 6:21-cv-313-GAP-GJK

    ALEXANDER CARTWRIGHT,

                        Defendant.


                                           ORDER

            This cause is before the Court sua sponte. Upon consideration of the record,

    it is

            ORDERED that Defendant shall answer or respond to Plaintiff’s Amended

    Complaint (Doc. 30) by August 25, 2021. The parties shall file a Case

    Management Report by September 10, 2021.

            DONE and ORDERED in Chambers, Orlando, Florida on August 5, 2021.




    Copies furnished to:

    Counsel of Record
    Unrepresented Party
